IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 907
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES DOCKET
CHAIR OF THE PENNSYLVANIA                 :
BOARD OF LAW EXAMINERS                    :



                                      ORDER


      AND NOW, this 2nd day of February, 2022, Kezia O. L. Taylor, Esquire, is hereby

designated as Chair, and Lawrence J. Moran, Sr., Esquire, is designated as Vice-Chair,

of the Pennsylvania Board of Law Examiners, commencing April 1, 2022.